Exhibit 10.38
KEYCORP
SUPPLEMENTAL RETIREMENT BENEFIT PLAN
RESTATED AUGUST 16, 1990
PREAMBLE
     The purpose of this Supplemental Retirement Benefit Plan is to provide
certain employees with supplemental retirement benefits. It is intended that
this Plan will aid in attracting and retaining employees of exceptional ability
by providing them with this benefit. This Plan is effective as of January 1,
1981.
ARTICLE I
DEFINITIONS
For the purposes herein, the following terms shall have the meaning indicated:
     1.1 BOARD. “Board” shall mean the Board of Directors of KeyCorp as from
time to time constituted.
     1.2 CREDITED SERVICE. “Credited Service” shall mean the same period of time
as constitutes Credited Service for that Participant under the Pension Plan
except that:

  (a)   It shall not be subject to a thirty-five (35) year maximum, and     (b)
  It shall continue to accrue during periods of total and permanent disability
to the extent provided by Article VI hereof.

     1.3 EFFECTIVE DATE. “Effective Date” shall mean January 1, 1981.
     1.4 EMPLOYEE. “Employee” shall mean any person regularly employed by the
Employer, including officers, but not including directors unless a director is
also an officer or employee of the Employer, nor attorneys or other persons
doing independent professional work who are retained by the Employer.
     1.5 EMPLOYER. “Employer” shall mean KeyCorp and all of its wholly owned
subsidiaries, each with respect to its own Employees.
     1.6 FINAL AVERAGE SALARY. “Final Average Salary” shall mean the average of
the annual Salary of a Participant for the highest three (3) calendar years out
of the last five (5) calendar years preceding the Participant’s termination of
employment; if the Participant has less

 



--------------------------------------------------------------------------------



 



than three (3) years of employment, the average shall be for all of the
Participant’s years of employment. If the Participant is not compensated for all
or a part of a year in such period because of an absence, the number of complete
months in which the Participant received no compensation during such year shall
be disregarded in determining Final Average Salary.
     1.7 INCENTIVE COMPENSATION. “Incentive Compensation” shall mean amounts
payable to a Participant under the KeyCorp Executive Incentive Compensation
Plan.
     1.8 PARTICIPANT. “Participant” shall mean an Employee entitled to
participate in this Plan in accordance with Article II hereof.
     1.9 PENSION PLAN. “Pension Plan” shall mean the KeyCorp Pension Plan as
amended from time to time.
     1.10 PLAN. “Plan” shall mean the KeyCorp Supplemental Retirement Benefit
Plan for Key Executives as contained herein or as amended from time to time.
     1.11 PLAN YEAR. “Plan Year” shall mean the calendar year.
     1.12 SALARY. “Salary” shall mean the base salary and Incentive Compensation
of an Employee exclusive of bonuses, overtime pay and other extra compensation.
For this purpose, the basic salary of an Employee shall include:

  (a)   Amounts that are the subject of a deferred compensation agreement
between the Employee and the Employer;     (b)   Amounts that are the subject of
a Salary Reduction Agreement within the meaning of the Keycorp Profit Sharing
Plus Plan; and     (c)   Amounts that are the subject of a salary reduction
arrangement between the Employee and the Employer in accordance with Internal
Revenue Code Section 125.

     1.13 SERVICE. “Service” shall mean the same period of time as constitutes
Service for that Participant under the Pension Plan.
ARTICLE II
PARTICIPATION
     2.1 GENERAL RULE.

  (a)   PARTICIPATION PRIOR TO JANUARY 1, 1988. Each Employee who was a
Participant as of December 31, 1987 shall continue to be a Participant provided
that he continues to meet the requirement for eligibility.

 



--------------------------------------------------------------------------------



 



  (b)   PARTICIPATION SUBSEQUENT TO DECEMBER 31, 1987. Except as may be provided
in an applicable Appendix to the Plan, any other Employee shall become a
participant on the January 1 coincident with or next following his designation
by the Board as being eligible for benefits under the Plan.

     2.2 REEMPLOYMENT OF PARTICIPANT. A Participant who has terminated his
employment and subsequently is reemployed shall become a Participant immediately
upon his reemployment provided that the Board again designates him for
participation in the Plan.
     2.3 PROSPECTIVE CHANGES IN PARTICIPATION REQUIREMENTS. The Employer, in its
sole discretion, reserves the right to alter the requirements for participation
in Section 2.1 at any time and from time to time; provided, however, that any
such change shall not cause any Employee who became a Plan Participant hereunder
prior to the effective date of such change to become ineligible hereunder by
virtue of such change.
     2.4 VESTING. A Participant shall be one hundred percent (100%) vested in
benefits under this Plan upon completion of five (5) years of Credited Service.
ARTICLE III
RETIREMENT CONDITIONS
     3.1 NORMAL RETIREMENT. Except as may be provided in an applicable Appendix
to the Plan, the Normal Retirement Date of a Participant shall be the earliest
of:

  (a)   The first day of the month coinciding with or next following the date he
attains the age of sixty-five (65); or     (b)   The first day of the month
coinciding with or next following the date that the Participant both attains the
age of sixty-two (62) and completes fifteen (15) years of Credited Service.

     3.2 DELAYED RETIREMENT DATE. Participant may continue in the employment of
the Employer beyond his Normal Retirement Date, but, to the extent permitted by
applicable law, he may continue in the employment of the Employer beyond his
seventieth (70th) birthday only if agreed to by the Employer. To the extent
permitted by applicable law, a Participant continuing in employment beyond his
seventieth (70th) birthday shall retire from the employment of the Employer on
the first day of the month coinciding with or next following the end of the last
approved period of employment.
     3.3 EARLY RETIREMENT DATE. A Participant may retire from employment of the
Employer prior to his Normal Retirement Date, on the first day of any month
coinciding with or following the date on which he has either attained the age of
sixty (60), or both attained the age of fifty (50) and completed at least
fifteen (15) years of Credited Service.

 



--------------------------------------------------------------------------------



 



ARTICLE IV
RETIREMENT ALLOWANCES
     4.1 NORMAL RETIREMENT ALLOWANCE. A Participant shall, upon retirement at
his Normal Retirement Date, receive a monthly retirement allowance which shall
commence on such retirement date and shall be payable in the form and over such
duration as elected by the Participant. The amount of each such retirement
allowance shall be equal to (a) plus (b) minus (c) as follows:

  (a)   One-twelfth (1412) of seventy-five percent (75%) of his Final Average
Salary reduced by TWO (2) PERCENTAGE POINTS FOR THE NUMBER OF YEARS BY WHICH THE
PARTICIPANT’S TOTAL YEARS OF CREDITED SERVICE AT HIS NORMAL RETIREMENT DATE IS
LESS THAN TWENTY-FIVE (25) years (rounded down to the nearest whole year),
multiplied by a fraction, the numerator of which is the Participant’s years of
Credited Service earned prior to January 1, 1988, and the denominator of which
is the Participant’s total years of Credited Service at his Normal Retirement
Date.     (b)   One-twelfth (1/12) of sixty-five percent (65%) of his Final
Average Salary reduced by two and six-tenths (2.6) percentage points for the
number of years by which the Participant’s total years of Credited Service at
his Normal Retirement Date is less than twenty-five (25) years (rounded down to
nearest whole year), multiplied by a fraction, the numerator of which is the
Participant’s years of Credited Service earned after December 31, 1987, and the
denominator of which is the Participant’s total Years of Credited Service at his
Normal Retirement Date.     (c)   The sum of:

  (i)   His monthly retirement benefit under the Pension Plan determined at his
Normal Retirement Date; and     (ii)   His monthly Primary Social Security
Benefit as defined in the Pension Plan.

     4.2 DELAYED RETIREMENT ALLOWANCE. Upon retirement after his Normal
Retirement Date, a Participant shall receive a monthly allowance which shall
commence on the first day of the month coincident with or next following the
date of such retirement and shall be payable in the form and over such duration
as elected by the Participant pursuant to Section 4.5. The amount of each such
monthly retirement allowance shall be computed in the same manner as the Normal
Retirement Allowance except that Final Average Salary and Credited Service will
be determined as of the Delayed Retirement Date.

 



--------------------------------------------------------------------------------



 



     4.3 EARLY RETIREMENT ALLOWANCE. Upon retirement at his Early Retirement
Date, a Participant shall receive a monthly retirement allowance, which shall
commence on the first day of any month coinciding with or preceding his Normal
Retirement Date and shall be payable in the form and over such duration as
elected by the Participant pursuant to Section 4.5. The amount of each such
monthly retirement allowance shall be equal to the product of items (a), (b) and
(c) below:

  (a)   A monthly retirement allowance determined in the same manner as for
retirement at his Normal Retirement Date except that:

  (i)   Credited Service shall be determined as if the Participant had in fact
continued in active employment until his Normal Retirement Date; and     (ii)  
Final Average Salary shall be determined as of the date of his actual
retirement.

  (b)   The ratio that the Participant’s Credited Service to the date of his
actual retirement bears to the Credited Service that he would have had if he had
continued in employment until his Normal Retirement Date. For this purpose, the
Normal Retirement Date of a Participant shall be the earliest date on which the
Participant could have retired under Section 3.1.     (c)   Actuarial reduction
factors which take into account the commencement of benefits prior to a
Participant’s Normal Retirement Date. Such actuarial reduction factors shall be
the same factors as are then applicable under the Pension Plan with respect to
the commencement of benefits before a Participant’s Normal Retirement Date under
the Pension Plan.

     4.4 VESTED TERMINATION ALLOWANCE. A vested Participant, who terminates
before his Early Retirement Date, shall receive a monthly retirement allowance,
which shall commence on the first day of the month coinciding with or next
following his sixty-fifth (65th) birthday and shall be payable in the form and
over such duration as elected by the Participant pursuant to Section 4.5. The
amount of each such monthly retirement allowance shall be equal to the product
of items (a) and (b) below:

  (a)   A monthly retirement allowance determined in the same manner as for
retirement at his Normal Retirement Date except that:

  (i)   Credited Service shall be determined as if the Participant had in fact
continued in active employment until his sixty-fifth (65th) birthday; and    
(ii)   Final Average Salary shall be determined as of the date of his actual
termination.

 



--------------------------------------------------------------------------------



 



  (b)   The ratio that the Participant’s Credited Service to the date of his
actual termination bears to the Credited Service that he would have had if he
had continued in employment until his sixty-fifth (65th) birthday.

     4.5 OPTIONAL METHODS OF RETIREMENT PAYMENTS. The benefits hereunder shall
be paid in accordance with the optional method of retirement payment that has
been elected by the Participant at the time of initial Plan participation. The
Participant may elect one of the following payment forms:

  (a)   Joint and fifty percent (50%) survivor benefit.     (b)   Joint and one
hundred percent (100%) survivor benefit.     (c)   Ten (10) year certain and
life.     (d)   Fifteen (15) year certain and life.     (e)   Single life
annuity.

     The same actuarial reduction factors and method of calculating actuarial
equivalence under the KeyCorp Pension Plan (1989 Restatement) shall be
applicable under this Plan. Any such optional method of retirement payment shall
be the actuarial equivalent of the actual dollar amount of lifetime retirement
allowance otherwise payable from this Plan after adjustment for the benefit
payable from the KeyCorp Pension Plan (1989 Restatement) and the Primary Social
Security Benefit.
     4.6 SPECIAL RULES WITH REGARD TO CALCULATION OF RETIREMENT ALLOWANCES. The
following special rules shall be applicable with regard to the calculation of
retirement allowances under the Plan:

  (a)   A Participant’s monthly retirement benefit under the Pension Plan shall
mean the benefit to which the Participant is or, upon proper application, would
be, entitled under the Pension Plan. For this purpose, the benefit to which the
Participant would be entitled under the Pension Plan is the benefit which he
could receive if he elected to commence payments at the earliest time available
under the Pension Plan, notwithstanding when he actually elects to have benefits
commence.     (b)   The Participant’s Primary Social Security Benefit shall mean
the Primary Social Security Benefit payable, if proper application were made,
when the Participant retires under this Plan.

     If a Participant is not eligible for such Primary Social Security Benefit
upon his retirement under this Plan, and upon proper application would not be so
entitled, then no Primary Social Security Benefit shall be taken into account
under Section 4.1 until the earliest date at which he is eligible to receive
such benefits if proper application were made. In such an event, the Primary
Social Security Benefit to which such Participant is or, upon proper
application,

 



--------------------------------------------------------------------------------



 



would be entitled at such earliest date shall be taken into account under
Section 4.1 in calculating his benefits under this Plan from and after such
date. Once such Primary Social Security Benefits are taken into account under
Section 4.1, any subsequent change in the Participant’s Primary Social Security
Benefits (whether such change is the result of applying a cost-of-living
increase, or recomputing the benefit based upon more recent compensation or
otherwise) shall be disregarded.

  (c)   If a Participant is not a participant in the Pension Plan, his benefit
will be determined without reference to the amount of his benefit under the
Pension Plan specified in Section 4.1; provided, however, that if such
Participant is a participant in a defined benefit pension plan qualified under
Internal Revenue Code Section 401(a), maintained by the Employer or any
subsidiary thereof, other than the Pension Plan, then the benefit payable to
such Participant under such other plan, determined in accordance with subsection
(a) above, shall be applied in lieu of the amount of his benefit under the
Pension Plan specified in Section 4.1.     (d)   If a Participant is entitled to
receive a benefit from the Pension Plan and also from another defined benefit
pension plan qualified under Internal Revenue Code Section 401(a), maintained by
the Employer or any subsidiary thereof, then the amount payable from such other
plan, determined in accordance with subsection (a) above, shall be added to the
amount of his benefit under the Pension Plan taken into account in accordance
with Section 4.1.     (e)   Specific exceptions to the provisions of the Plan
related to the calculation of Retirement Allowances shall be governed by the
Appendices which are incorporated as part of this Plan.

ARTICLE V
DEATH BENEFITS
     5.1 DEATH PRIOR TO RETIREMENT.

  (a)   If a Participant dies in active employment and prior to becoming
eligible for either an Early Retirement Allowance or a Normal Retirement
Allowance hereunder, no death benefit shall be payable from this Plan.     (b)  
If a Participant dies in active employment but after becoming eligible for
either an Early Retirement Allowance or a Normal Retirement Allowance, and is
survived by his spouse, a monthly retirement allowance shall be paid to his
surviving spouse commencing on the first day of the month coincident with or
next following his date of death and continuing on the first day of each month
thereafter during his spouse’s lifetime. Each such monthly retirement allowance

 



--------------------------------------------------------------------------------



 



      shall equal seventy-five percent (75%) of the monthly retirement allowance
to which the Participant would have been entitled had he retired on his date of
death.         For the purpose of calculating this death benefit only, the
following special rules apply with respect to the calculation of the Primary
Social Security Benefit which the Participant would have been entitled to
receive:

  (i)   If both the Participant had attained his sixty-second (62nd) birthday
and his spouse had attained her sixtieth (60th) birthday on the Participant’s
date of death, then the Primary Social Security Benefit to which the Participant
would have been entitled had he retired on his date of death instead of dying
and then commenced receiving Social Security benefits will be applied.     (ii)
  In all other cases, the Primary Social Security Benefit shall be deemed to be
zero.

     5.2 DEATH AFTER COMMENCEMENT OF RETIREMENT ALLOWANCE. Except as provided in
Section 4.5, all rights to any benefits under the Plan will cease upon the death
of any Participant for whom retirement allowances have commenced.
ARTICLE VI
DISABILITY BENEFITS
     6.1 TOTAL AND PERMANENT DISABILITY DEFINED. Total and permanent disability
shall mean such disability as, after the expiration of the waiting period
provided by law, will entitle the Participant to receive disability benefit
payments in accordance with Title II of the United States Social Security Act.
     6.2 TERMINATION PRIOR TO TEN (10) YEARS OF CREDITED SERVICE. A Participant
who terminates his employment with the Employer because of total and permanent
disability and who has completed less than ten (10) years of Credited Service at
such time shall not thereby be entitled to any benefits from the Plan.
     6.3 TERMINATION AFTER TEN (10) YEARS OF CREDITED SERVICE. A Participant who
terminates his employment with the Employer because of total and permanent
disability and who has completed ten (10) or more years of Credited Service
shall be subject to whichever of the following subsections shall be applicable:

  (a)   If he shall (after the applicable statutory waiting period) be
continuously disabled and entitled to Social Security disability benefits until
his attainment of age sixty-five (65), then he shall receive a monthly
retirement allowance from this Plan commencing upon the first day of the month
coincident with or next following the attainment of his sixty-fifth (65th)
birthday and payable on the first day of each

 



--------------------------------------------------------------------------------



 



      month thereafter for his remaining lifetime. Such monthly retirement
allowance shall be determined in the same manner as for retirement at his Normal
Retirement Date, except that:

  (i)   Credited Service shall be determined as if the Participant had in fact
continued in active employment until his sixty-fifth (65th) birthday, and    
(ii)   Final Average Salary shall be determined as of the date of his actual
termination of employment due to disability.

  (b)   If he shall (after the applicable statutory waiting period) not be
continually disabled and entitled to Social Security disability benefits until
his attainment of age sixty-five (65), he shall not be entitled to a disability
benefit from this Plan, but shall be subject to the provisions of Section 6.4
hereof.

     6.4 RECOVERY FROM DISABILITY PRIOR TO NORMAL RETIREMENT DATE. If a
Participant who became totally and permanently disabled thereafter recovers from
such disability prior to attaining age sixty-five (65) (as evidenced solely by
the fact that he is no longer eligible for Social security disability benefits),
then his benefits from this Plan shall be determined as follows:

  (a)   If he returns to employment with the Employer upon such recovery, then
he shall not be entitled to any disability benefits in accordance with this
Article VI. For the purpose of determining his entitlement to, and amount of,
benefits under any other provision of this Plan, however, his period of Credited
Service and Service shall include the period during which he was totally and
permanently disabled.     (b)   If he fails to return to employment with the
Employer upon such recovery, then he shall not be entitled to any disability
benefits in accordance with this Article VI. This shall not, however, deprive
him of the benefits, if any, to which he is otherwise entitled under this Plan
based upon his age, Credited Service, Service and Final Average Salary, as of
his termination of employment due to disability.

ARTICLE VII
ADMINISTRATION
     7.1 CONTRIBUTIONS BY PARTICIPANTS. No contributions by Participants shall
be required or permitted under this Plan.
     7.2 CONTRIBUTIONS BY EMPLOYER.

  (a)   This Plan is intended to be an unfunded plan maintained primarily to
provide deferred compensation benefits for a select group of management or
highly compensated employees.

 



--------------------------------------------------------------------------------



 



  (b)   The benefits provided by this Plan shall not be prefunded and a trust
fund shall not be established to fund such benefits. The Employer will make each
benefit payment directly to the Plan Participant when due and the Employer
recognizes a general creditor claim against the Employer with respect to each
benefit payment as and when due.

     7.3 DESIGNATION AND DUTIES OF ADMINISTRATOR. The Board shall designate the
administrator of this Plan who shall administer this Plan and who shall serve
until the Board designates another administrator. All decisions of such
administrator with respect to the administration of this Plan shall be final and
binding upon the Employer, the Participants and all other parties hereto.
     7.4 AMENDMENT. The Board shall have the right at any time, and from time to
time, to amend, in whole or in part, any or all of the provisions of this Plan.
However, no such amendment shall reduce or eliminate any benefit to which the
Participant would then be entitled to receive (based upon his age, Credited
Service, Service and Final Average Salary as of the date of such amendment) as
of the date of such amendment.
     7.5 PLAN TERMINATION. The Board shall have the right at any time to
terminate this Plan. However, no such termination shall reduce or eliminate any
benefit to which the Participant would then be entitled to receive (based upon
his age, Credited Service, Service and Final Average Salary as of the date of
such termination) as of the date of such termination.
ARTICLE VIII
CLAIMS PROCEDURES
     8.1 CLAIM. The Committee shall establish rules and procedures to be
followed by Participants and Beneficiaries in (a) filing claims for benefits,
and (b) for furnishing and verifying proofs necessary to establish the right to
benefits in accordance with the Plan, consistent with the remainder of this
Article. Such rules and procedures shall require that claims and proofs be made
in writing and directed to the Committee.
     8.2 REVIEW OF CLAIM. The Committee shall review all claims for benefits.
Upon receipt by the Committee of such a claim, it shall determine all facts
which are necessary to establish the right of the claimant to benefits under the
provisions of the Plan and the amount thereof as herein provided within ninety
(90) days of receipt of such claim. If prior to the expiration of the initial
ninety (90) day period, the Committee determines additional time is needed to
come to a determination on the claim, the Committee shall provide written notice
to the Participant, Beneficiary or other claimant of the need for the extension,
not to exceed a total of one hundred eighty (180) days from the date the
application was received.
     8.3 NOTICE OF DENIAL OF CLAIM. In the event that any Participant,
Beneficiary or other claimant claims to be entitled to a benefit under the Plan,
and the Committee determines

 



--------------------------------------------------------------------------------



 



that such claim should be denied in whole or in part, the Committee shall, in
writing, notify such claimant that the claim has been denied, in whole or in
part, setting forth the specific reasons for such denial. Such notification
shall be written in a manner reasonably expected to be understood by such
claimant and shall refer to the specific sections of the Plan relied on, shall
describe any additional material or information necessary for the claimant to
perfect the claim and an explanation of why such material or information is
necessary, and where appropriate, shall include an explanation of how the
claimant can obtain reconsideration of such denial.
     8.4 RECONSIDERATION OF DENIED CLAIM.

  (a)   Within sixty (60) days after receipt of the notice of the denial of a
claim, such claimant or duly authorized representative may request, by mailing
or delivery of such written notice to the Committee, a reconsideration by the
Committee of the decision denying the claim. If the claimant or duly authorized
representative fails to request such a reconsideration within such sixty
(60) day period, it shall be conclusively determined for all purposes of this
Plan that the denial of such claim by the Committee is correct. If such claimant
or duly authorized representative requests a reconsideration within such sixty
(60) day period, the claimant or duly authorized representative shall have
thirty (30) days after filing a request for reconsideration to submit additional
written material in support of the claim, review pertinent documents, and submit
issues and comments in writing.     (b)   After such reconsideration request,
the Committee shall determine within sixty (60) days of receipt of the
claimant’s request for reconsideration whether such denial of the claim was
correct and shall notify such claimant in writing of its determination. The
written notice of decision shall be in writing and shall include specific
reasons for the decision, written in a manner calculated to be understood by the
claimant, as well as specific references to the pertinent Plan provisions on
which the decision is based. In the event of special circumstances determined by
the Committee, the time for the Committee to make a decision may be extended by
an additional sixty (60) days upon written notice to the claimant prior to the
commencement of the extension. If such determination is favorable to the
claimant, it shall be binding and conclusive. If such determination is adverse
to such claimant, it shall be binding and conclusive unless the claimant or duly
authorized representative notifies the Committee within ninety (90) days after
the mailing or delivery to the claimant by the Committee of its determination
that claimant intends to institute legal proceedings challenging the
determination of the Committee and actually institutes such legal proceedings
within one hundred eighty (180) days after such mailing or delivery.

     8.5 EMPLOYER TO SUPPLY INFORMATION. To enable the Committee to perform its
functions, the Employer shall supply full and timely information to the
Committee of all matters relating to the retirement, death or other cause for
termination of service of all Participants, and such other pertinent facts as
the Committee may require.

 



--------------------------------------------------------------------------------



 



ARTICLE IX
MISCELLANEOUS
     9.1 HEADINGS AND SUBHEADINGS. The headings and subheadings in the Plan have
been inserted for convenience of reference only and are to be ignored any
construction of the provisions hereof.
     9.2 GENDER AND NUMBER. Whenever any words are used herein in the masculine
gender they shall be construed as though they were also used in the feminine
gender in all cases where they would so apply, and whenever any words are used
herein in the singular form they shall be construed as though they were also
used in plural form in all cases where they would so apply.
     9.3 CONSTRUCTION OF PLAN. This Plan shall be construed according to the
laws of the State of New York and all provisions hereof shall be administered
according to the laws of such State.
     9.4 EMPLOYEE’S RIGHTS. Neither the establishment of this Plan, nor any
modification thereof, nor the payment of any benefits, shall be construed as
giving to an Employee or other person, any legal or equitable right against the
Employer, or any officer or Employee thereof, except as herein provided. Under
no circumstances shall the terms of employment of an Employee be modified or in
any way affected hereby.
     9.5 VESTED INTEREST. No Plan Participant or other Employee shall have a
vested interest with respect to this Plan except as specifically provided
herein.
     9.6 RECEIPT OR RELEASE. Any payment to an Employee, contingent annuitant,
beneficiary, or to their legal representatives, in accordance with the
provisions of the Plan, shall to the extent thereof be in full satisfaction of
all claims hereunder against the Employer, who may require such Employee,
contingent annuitant, beneficiary or legal representative, as a condition
precedent to such payment, to execute a receipt and release therefor in such
form as shall be determined by the Employer.
     9.7 SPENDTHRIFT CLAUSE. Except insofar as may be contrary to any applicable
law, no payment of any benefit under the Plan shall be assignable and no such
payment or contribution shall be subject to the claims of any creditor.
     9.8 FACILITY OF PAYMENTS. If any Employee, contingent annuitant or
beneficiary is a minor or is, in the judgment of the administrator, otherwise
legally incapable of personally receiving and giving a valid receipt for any
payment due him under the Plan, the administrator may, unless and until claim
shall have been made by a duly appointed guardian or legal representative of
such person, make such payment or any part thereof to such person’s spouse,
child, parent, brother or sister, or other person deemed by the administrator to
have incurred expense for or assumed responsibility for the expenses of such
person. Any payment so made shall be in complete discharge of any liability
under the Plan for such payment.

 



--------------------------------------------------------------------------------



 



     9.9 DELEGATION OF AUTHORITY BY THE EMPLOYER. Whenever the Employer, under
the terms of this Agreement, is permitted or required to do or perform any actor
matter or thing, it shall be done and performed by any officer thereunto duly
authorized by its Board of Directors.
IN WITNESS WHEREOF, KEYCORP has caused its corporate seal to be affixed hereto
and these presents to be executed by its duly authorized corporate officers,
this 16th day of August, 1990, to be effective as of September 1, 1990.
(Seal) KEYCORP
ATTEST

                 
/s/ Robert W. Bouchard
 
Secretary
      By
  /s/ Victor J. Riley, Jr.
 
Chairman, President and    
 
        Chief Executive Officer    

 



--------------------------------------------------------------------------------



 



APPENDIX A
     Special Provisions Applicable to Employees of Howe & Rusling, Inc.

1.   PARTICIPATION (PLAN REFERENCE: SECTION 2.1).       The following Employees
of Howe & Rusling, Inc. shall become Participants as of the date on which Howe &
Rusling, Inc. became a wholly owned subsidiary of Key Advisory Services, Inc.:

Thomas G. Rusling
Jack L. Anderson
Robert B. Wolf

2.   SERVICE AND CREDITED SERVICE (PLAN REFERENCE: SECTION I).       For the
purpose of determining the benefit payable to any Participant listed in
Section 1 above, the Service and Credited Service of such a Participant shall be
determined as if the Employer of each such Participant had been an Employer
under the Pension Plan throughout the period that the Participant was in the
employ of such Employer.

 



--------------------------------------------------------------------------------



 



APPENDIX B
Special Provisions Applicable to Listed Employees.

1.   PARTICIPATION (PLAN REFERENCE: SECTION 2.01).       The following Employees
shall be Participants in the Plan, notwithstanding the provisions of
Section 2.01.

Kevin I. Sullivan (IN PAY STATUS)
Carl N. Wenger

2.   CREDITED SERVICE (PLAN REFERENCE: SECTION I).       The Credited Service of
a Participant whose name is listed in Section 1 above, who satisfies the
requirements of Section 2.01, and who retires in accordance with the terms of
Article III, shall be equal to the sum of (1) the Credited Service of such
Participant under the Pension Plan plus (2) the period of years and months set
forth opposite his name in this
Section 2.

          Name   Additional Credited Service  
Kevin I. Sullivan
  8 years, 6 months
Carl N. Wenger
  9 years, 11 months

3.   CALCULATION OF RETIREMENT ALLOWANCES (PLAN REFERENCE: SECTION 4.02).      
(a) For the purpose of determining the benefit payable hereunder to any
Participant listed in Section 1 above but does not satisfy the requirements of
Section 2 above, shall be equal to the difference between (1) the benefit that
would be payable to such Participant under the Pension Plan if there were added
to his Credited Service under the Pension Plan the period of years and months
set forth opposite his name in Section 2 above and (2) the benefit payable to
such Participant under the Pension Plan.       (b) The benefits payable
hereunder to a Participant whose name is listed in Section 1 above shall be
reduced by the amount of any supplemental benefit payable to such Participant by
any previous employer of such Participant that is intended to take into account
the period of years and months set forth in Section 1 above opposite the name of
such Participant.

 



--------------------------------------------------------------------------------



 



APPENDIX C
Special Provisions Applicable to Employees of Key Pacific Bancorporation and Its
Subsidiaries.

1.   PARTICIPATION (PLAN REFERENCE: SECTION 2.1).       The following Employees
of Key Pacific Bancorporation, or its Subsidiaries, shall become Participants,
or shall remain Participants, as the case may be, as of January 1, 1987:

James J. Atkinson
Stephen K. Foster

2.   SERVICE AND CREDITED SERVICE (PLAN REFERENCE: SECTION I).       For the
purpose of determining the benefit payable to any Participant listed in
Section 1 above, the Service and Credited Service of such a Participant shall be
determined as if the Employer of each such Participant had been an Employer
under the Pension Plan throughout the period that the Participant was in the
employ of such Employer.

 



--------------------------------------------------------------------------------



 



APPENDIX D
Special Provisions Applicable to Employees of National Commercial Bank and Trust
Company.

1.   NORMAL RETIREMENT (PLAN REFERENCE: SECTION 3.1).       The Normal
Retirement Date of Participants who were members of the Retirement System of the
National Commercial Bank and Trust Company on January 1, 1951, shall be the
first day of the month coinciding with or next following the date that the
Participant attains the age of sixty (60).

 



--------------------------------------------------------------------------------



 



KEYCORP
Certificate of the Resolution
Adopted by the
Board of Directors

1.   The Board of Directors of KeyCorp (“Board”) has adopted the KeyCorp
Supplemental Retirement Benefit Plan for Key Executives (“Plan”) and the Board
has the right to amend the Plan.   2.   The Pension and Profit Sharing
Committee, after due consideration, recommends two amendments of the Plan.

Upon motion made and duly seconded, it was
     RESOLVED that the Board of Directors of KeyCorp approve amendments
recommended by the Pension and Profit Sharing Committee to the KeyCorp
Supplemental Retirement Benefit Plan for Key Executives, each to be effective as
of July 1, 1990.
1. Amend the first clause of section 1.6, FINAL AVERAGE SALARY, to provide that
Final Average Salary of a Participant during any three years of the five
consecutive years preceding the Participant’s termination of employment which
results in the highest such average.
2. A participant shall be one-hundred percent (100%) vested in benefits under
this Plan upon completion of five (5) years of credited service.
I, ROBERT W. BOUCHARD, Secretary of KeyCorp, do hereby certify that the
foregoing is a correct and complete copy of the resolution of the Board of
Directors of KeyCorp duly adopted by a majority vote of all the members thereof
at a meeting held on August 16, 1990, and that said resolution has not been
rescinded and is still in full force and effect.
WITNESS, my hand this 27th day of August, 1990.

                  /s/ Robert W. Bouchard       Robert W. Bouchard     
Secretary, KeyCorp     

(Seal)

 



--------------------------------------------------------------------------------



 



AMENDMENT TO THE KEYCORP SUPPLEMENTAL RETIREMENT BENEFIT PLAN
     WHEREAS, KeyCorp has established the KeyCorp Supplemental Retirement
Benefit Plan (the “Plan”), and
     WHEREAS, the Board of Directors of KeyCorp has authorized its Compensation
Committee to permit amendments to the Plan, and
     WHEREAS, the Compensation Committee of the Board of Directors of KeyCorp
has authorized the execution of this Amendment,
     NOW, THEREFORE, pursuant to such action of the Compensation Committee, the
Plan is hereby amended as follows:

  1.   Article I shall be amended to add the following two (2) new definitions
immediately prior to Section 1.1:

  1.0(a)   “AVERAGE INTEREST CREDIT” shall mean the average of the Interest
Credits (as defined in the Pension Plan) for the three (3) consecutive calendar
years ending with the year of termination.     1.0(b)   “AVERAGE TREASURY RATE”
shall mean the average of the Treasury Rates (as defined in the Pension Plan)
for the three (3) consecutive calendar years ending with the year of
termination.

  2.   Section 1.2 shall be amended to delete the term Pension Plan in its
entirety and to substitute therefore the “KeyCorp Pension Plan (1989
Restatement).”     3.   Section 1.7 is amended to delete in its entirety and to
substitute therefore the following:         “INCENTIVE COMPENSATION AWARD” shall
mean an Incentive Compensation Award granted to a Plan Participant under the
KeyCorp Short-Term Incentive Compensation Plan and/or KeyCorp Management
Incentive Compensation Plan. For purposes of this Section 1.7 hereof, an
Incentive Compensation Award shall be deemed to be for the year in which the
Incentive Compensation Award is earned (without regard to the actual time of
payment), provided, however, that in no event shall more than one Incentive
Compensation Award be included in determining a Participant’s Salary for any
applicable year.     4.   Section 1.9 shall be amended to add the words “Cash
Balance” immediately following the term KeyCorp and before the term Pension
Plan, provided, however, that for purposes of determining a Participant’s
monthly Primary Social Security Benefit the term “Pension Plan” shall reference
the KeyCorp Pension Plan (1986 Restatement) and further, for purposes of
determining the actuarial reduction factors

 



--------------------------------------------------------------------------------



 



      and method of calculating actuarial equivalence the term “Pension Plan”
shall reference the KeyCorp Pension Plan (1989 Restatement).     5.  
Section 1.12 shall be amended to include the word “Award” immediately following
the term “Incentive Compensation” appearing in the second line of Section 1.12.
    6.   Section 2.1 shall be amended to include the following new sentence at
the end of such Section:         Effective December 31, 1994, all new
participation to the Plan shall cease, and only those individuals designated by
the Employer as a Participant prior to December 31, 1994 shall continue to
participate in the Plan.     7.   Section 4.2 shall be amended to delete it in
its entirety and to substitute therefore the following:         Upon retirement
after his Normal Retirement Date, a Participant shall receive a monthly
allowance which shall commence on the first day of the month coincident with or
next following the date of such retirement and shall be payable in the form and
over such duration as elected by the Participant pursuant to Section 4.5. The
amount of each such monthly retirement allowance shall be computed in the same
manner as the Normal Retirement Allowance except that Final Average Salary will
be determined as of the Delayed Retirement Date. A Participant shall not accrue
additional Credited Service beyond his Normal Retirement Date, unless the
Participant has less than twenty-five (25) years of Credited Service; in which
case such Participant shall continue to accrue Credited Service (up to a total
of twenty-five (25) years), for purposes or reducing or eliminating the short
service reductions of Section 4.1(a) and (b). Credited Service accrued after a
Participant’s Normal Retirement Date shall not be used in the multiplier
fractions of Section 4.1(a) and (b).     8.   Section 4.3 shall be amended to
add the following new paragraph at the end of such Section:        
Notwithstanding the foregoing, in calculating a Participant’s Early Retirement
Allowance under the terms of this Section 4.3, the Participant’s monthly
retirement allowance at his or her Normal Retirement Date for purposes of this
Section 4.3 hereof shall be the Participant’s monthly retirement allowance under
the Pension Plan as of the Participant’s Normal Retirement Date. In calculating
this Normal Retirement Date benefit, if the Participant is not eligible for, or
chooses not to elect his or her monthly retirement allowance under the
provisions of Section 6.5(b) of the Pension Plan, such Participant’s Pension
Plan benefit as of his or her termination date shall be increased for purposes
of this Plan with an imputed Average Interest Credit to reflect the
Participant’s benefit at his or her Normal Retirement Date and shall be
converted to the form of a Single Life Annuity option using the Average Treasury
Rate and the GATT Mortality Table.

 



--------------------------------------------------------------------------------



 



  9.   Section 4.5 is amended to delete it in its entirety and to substitute the
following:

     4.5 (a) IMMEDIATE PAYMENT UPON NORMAL RETIREMENT DATE OF PARTICIPANT.
Subject to the provisions of Section 4.4 hereof, a Participant meeting the age
and service eligibility requirements entitling a Participant to a Normal
Retirement Allowance, shall receive an immediate distribution of his or her
Normal Retirement Allowance upon the Participant’s retirement or termination of
employment in the form of a single life annuity, unless the Participant elects
in writing a minimum of thirty days prior to his or her retirement or
termination date to receive payment of his or her Normal Retirement Allowance
under a different form of payment. The forms of payment from which a Participant
may elect shall be identical to those forms of payment specified in the Pension
Plan, provided, however, that the lump sum payment option available under the
Pension Plan shall not be available under this Plan. Such method of payment,
once elected by the Participant, shall be irrevocable.
     The same actuarial reduction factors and method of calculating actuarial
equivalence under the former KeyCorp Pension Plan (1989 Restatement) shall be
applicable under this Plan. Any such optional method of retirement payment shall
be the actuarial equivalent of the actual dollar amount of lifetime retirement
allowance otherwise payable from this Plan after adjustment for the benefit
payable from the Pension Plan and the Primary Social Security Benefit.
          (b) DEFERRED BENEFIT PAYMENT. A Participant who retires or terminates
his or her employment with an Employer after meeting the age and service
requirements for an Early Retirement Allowance, may elect to defer receipt of
his or her Plan benefit until a date specified by the Participant, provided,
(1) the Participant notifies the Employer in writing of his or her deferral
election a minimum of one year prior to the Participant’s retirement or
termination of employment, (2) the Participant specifies the future date on
which such Plan benefit is to be distributed and (3) the Participant commences
distribution of his or her Plan benefit no later than the first day of the month
immediately following the Participant’s sixty-fifth (65th) birthday. The
election to defer, once made by the Participant, shall be irrevocable.
               Notwithstanding the foregoing, in the case of an “enforceable
emergency”, upon written application by the Participant to the Employer, the
Employer in its sole discretion, may accelerate the distribution of the
Participant’s Plan benefit. For purposes of this Section 4.5, the term
“unforeseeable emergency” shall mean an unanticipated emergency that is caused
by an event beyond the control of the Participant that would result in severe
financial hardship to the Participant if such premature distribution were not
permitted.

  10.   The amendments set forth in Paragraphs 1, 3, 4, 5, 6, 7, 8, and 9 hereof
shall be effective as of the first day of January 1995.

 



--------------------------------------------------------------------------------



 



  11.   The amendments set forth in Paragraph 2 hereof shall be effective as of
the first day of January 1994.     12.   Except as specifically amended, the
Plan shall remain in full force and effect.

     IN WITNESS WHEREOF, KeyCorp has caused this Amendment to the Plan to be
executed by its duly authorized officer to be effective as of the first day of
January 1995.

            KEYCORP
      By:   /s/ Steven Bulloch       Title: Assistant Secretary           

 



--------------------------------------------------------------------------------



 



         

THE SECOND AMENDMENT TO THE
KEYCORP SUPPLEMENTAL RETIREMENT BENEFIT PLAN
     WHEREAS, KeyCorp has established the KeyCorp Supplemental Retirement
Benefit Plan (“Plan”), and
     WHEREAS, the Board of Directors of KeyCorp has authorized its Compensation
Committee to approve amendments to the Plan, and
     WHEREAS, the Compensation Committee of the Board of Directors of KeyCorp
has authorized the execution of this Second Amendment.
     NOW THEREFORE, pursuant to such action of the Compensation Committee, the
Plan is amended as follows:

  1.   Section 5.1(a) is amended to delete it in its entirety and to substitute
therefore the following:

  “(a)    If a Participant dies in active employment after completion of five or
more years of Credited Service and is survived by a surviving spouse, a monthly
retirement allowance shall be paid to the Participant’s spouse commencing on the
first day of the month coincident with or next following the Participant’s date
of death. Each such monthly retirement allowance shall equal 50 percent of the
monthly retirement allowance to which the Participant would have been entitled
had the Participant retired as of the Participant’s Normal Retirement Date. Such
death benefit shall be paid in the form of a single life annuity and shall be
subject to distribution any time after the Participant’s earliest retirement
date.         For purposes of calculating the death benefit contained within
this Section 5.1(a) only, the following shall apply:

  (i)   The Participant’s Primary Social Security Benefit shall be calculated as
if the Participant had retired as of his Normal Retirement Date,     (ii)   The
Participant’s Pension Plan benefit shall be calculated under the provisions of
Article IV of the Pension Plan as if the Participant had died on his Normal
Retirement Date, with such Pension Plan benefit being increased for purposes of
this Section 5.1(a) with an imputed Average Interest Credit to reflect the
Participant’s Normal Retirement Date monthly retirement benefit converted to a
single life annuity option using the Average Treasury Rate and Gatt Mortality
Tables.     (iii)   The monthly retirement allowance paid to the Participant’s
spouse upon the Participant’s death shall be reduced if paid prior to the
Participant’s

 



--------------------------------------------------------------------------------



 



      Normal Retirement Date using those actuarial factors as are applicable
under the KeyCorp Pension Plan (1989 Restatement).”

  2.   Section 6.2 shall be amended to delete it in its entirety and to
substitute therefore the following:

“6.2 TERMINATION PRIOR TO FIVE (5) YEARS OF CREDIT SERVICE. A Participant who
terminates his employment with the Employer because of total and permanent
disability and who has completed less than five (5) years of Credited Service at
such time shall not be entitled to any benefits from the Plan.”

  3.   The first paragraph of Section 6.3 shall be amended to delete it in its
entirety and to substitute therefore the following:

“6.3” TERMINATION AFTER FIVE (5) YEARS OF CREDITED SERVICE. A Participant who
terminates his employment with the Employer because of total and permanent
disability and who has completed five (5) or more years of Credited Service
shall be subject to whichever of the following subsections shall be applicable:

  (a)   If he shall (after the applicable statutory waiting period) be
continuously disabled and entitled to Social Security disability benefits until
his attainment of age sixty-five (65), then he shall receive a monthly
retirement allowance from this Plan commencing upon the first day of the month
coincident with or next following the attainment of his sixty-fifth (65th)
birthday and payable on the first day of each month thereafter for his remaining
lifetime. Such monthly retirement allowance shall be determined in the same
manner as for retirement at his Normal Retirement Date, except that:

  (i)   Credited Service shall be determined as if the Participant had in fact
continued in active employment until his sixty-fifth (65th) birthday, and    
(ii)   Final Average Salary shall be determined as of the date of his actual
termination of employment due to disability.

  (b)   If he shall (after the applicable statutory waiting period) not be
continually disabled and entitled to Social Security disability benefits until
his attainment of age sixty-five (65), he shall not be entitled to a disability
benefit from this Plan, but shall be subject to the provisions of Section 6.4
hereof.”

     IN WITNESS WHEREOF, KEYCORP has caused this Amendment to the Plan to be
executed by its duly authorized officer as of this first day of August, 1996.

            KEYCORP
      By:   /s/ Steven Bulloch       Title: Assistant Secretary             

 